DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-14 are objected to because of the following informalities: 
3.	Claims 2-5, 7-9, and 11-14 is missing a comma before “further” or “wherein” when starting the claim language.  
4.	Claim 6 and 10 recite “to remove debris and cleaning solution for the shoe sole” in the last 2-3 lines of the claim.  Thus, it should read as “to remove debris and cleaning solution from the shoe sole”.  
5.	 Appropriate correction is required. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 1, 6, and 10 recite the limitation "the connection ports" when discussing the fluid cartridge.  There is insufficient antecedent basis for this limitation in each of the claims.  Is it referring to one or more connection ports previously introduced in each claim?  For the examination purposes, it should thus read as “the one or more connection ports”.  

10.	Claims 6 and 10 recite the limitation "the user’s second shoe" in the last line.  There is insufficient antecedent basis for this limitation in each claim.  Thus, it should read as “a user’s second shoe”.  
11.	Claim 10 recites the limitation "the top surface of the cover" in the line 13.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a top surface of the cover”.  
12.	Due to their dependency from claims 1, 6, or 10; claims 2, 4-5, 7, 9, 11, and 13-14 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG Pub U.S 2009/0098031).  
16.	Regarding claim 1, Crist teaches a shoe cleaning device (abstract, para 0029, second embodiment; figs 9-11) comprising: a base (14) (para 0023) including a pump bay (location of pump 50 within device positioned on base 14) and a pump (50) located within the pump bay (para 0029, figs 9-10); a top body (inner body of device above base 14) disposed above and secured to the base (figs 9-11), the top body including one connection port recess (outlet from pump 50 connected to fill line 48) and a fluid cartridge aperture (opening/line associated with valve 61’ above pump 50 which allows liquid flow from 64 to 50) (fig 10); a cover (12) (0029; figs 9 and 11), the cover including a wet area aperture (space opening to accommodate grate 24) (para 0029, figs 9-11), a fluid port array (26s) disposed around the wet area aperture (para 0024 and 0026), and one connection port (fill line 48) configured to mate with the one connection port recess (fill line 48 connected to outlet from pump 50); and a fluid cartridge (64) in fluid communication with the pump (50) and the fluid port array (bore 26s of grate 24) such that operation of the pump causes fluid to flow from the fluid cartridge, through the one connection port (48) and out the fluid port array (para 0029). 
17.	Crist fails to teach that the cover (12) including a dry area aperture.  However, another embodiment (first embodiment, figs 1-2 and 4) of Crist teaches a cover (12) configured to also include a dry area aperture (space opening to accommodate absorbent mat/rug 25) (para 0023) in order to provide removal of debris and solution from the shoe after being wet (para 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Crist to also include a dry area aperture as taught by another (first) embodiment of Crist in order provide removal of debris and solution from the shoe after being wet.      
18.	Regarding claim 3, Crist teaches a status indicator recess (54’) disposed in an upper surface of the top body (fig 9, para 0029).
19.	Claims 2, 4, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG Pub U.S 2009/0098031) and further in view of Jackson (PG Pub U.S 2017/0128606).
20.	Regarding claim 2, Crist fails to teach a pressure sensor positioned within a pressure sensor recess located within the base.  However, Jackson teaches a shoe cleaning system (abstract) wherein it is known to include a pressure sensor (para 0083 and 0092) wherein the sensor may be attached to any surface of the system (para 0083) include the base in order to detect a person on the system to initiate delivery of the cleaning solution to clean the shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crist to include a pressure sensor positioned within a pressure sensor recess located within the base as suggested by Jackson in order to detect a person on the system to initiate delivery of the cleaning solution to clean the shoes.    
21.	Regarding claim 4, Crist fails to teach that the pump is a manually operated pump.  However, Jackson teaches a shoe cleaning system (abstract) wherein it is known for the pump to be manually operated (para 0092) in order to easily deliver cleaning fluid to clean the shoe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Crist to be a manually operated pump as taught by Jackson in order to easily deliver cleaning fluid to clean the shoe.   
22.	Regarding claim 6, Crist teaches a method for cleaning shoes (abstract) comprising: 
providing a shoe cleaning device (para 0029, second embodiment; figs 9-11) comprising:  a base (14) (para 0023) including a pump bay (location of pump 50 within device positioned on base 14) and a pump (50) located within the pump bay (para 0029, figs 9-10); a top body (inner body of device above base 14) disposed above and secured to the base (figs 9-11), the top body including one connection port recess (outlet from pump 50 connected to fill line 48) and a fluid cartridge aperture (opening/line associated with valve 61’ above pump 50 which allows 
23.	Crist fails to teach that the cover (12) including a dry area aperture and moving the sole of the user’s shoe to the dry area aperture and moving the sole of the user’s shoe across the dry area aperture to remove debris and cleaning solution for the shoe sole.  However, another embodiment (first embodiment, figs 1-2 and 4) of Crist teaches a cover (12) configured to also include a dry area aperture (space opening to accommodate absorbent mat/rug 25) (para 0023) and moving the sole of the user’s shoe to the dry area aperture and moving the sole of the user’s shoe across the dry area aperture (para 0027) in order to remove debris and solution from the shoe after being wet (para 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Crist to also include a dry area aperture and to include the step of moving the sole of the user’s shoe to the dry area aperture and moving the sole of the user’s shoe across the dry area aperture as taught by another (first) embodiment of Crist in order to remove debris and solution from the shoe after being wet.      
24.	But Crist fails to specifically teach activating the pump by applying pressure to a top surface of the cover.  However, Jackson teaches a method for cleaning shoes (abstract) wherein it is known to activate the pump by applying pressure to a top surface of the cover (para 0092) in order to easily deliver cleaning fluid to clean the shoe.  Therefore, it would have been 
25.	Since Crist teaches that a person’s pair of shoes may be cleaned singly (para 0027), it would be obvious that the step of applying pressure to the grate to activate pump, moving sole of user’s shoe over wet area aperture, and moving sole of user’s shoe over dry area aperture may be repeated for a user’s second shoe in order to also further clean the user’s second shoe after cleaning the first shoe.  
26.	Regarding claim 7, the present combination of Crist and Jackson fails to specifically teach a pressure sensor positioned within a pressure sensor recess located within the base.  However, Jackson further teaches a pressure sensor (para 0083 and 0092) wherein the sensor may be attached to any surface of the system (para 0083) include the base in order to detect a person on the system to initiate delivery of the cleaning solution to clean the shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure sensor positioned within a pressure sensor recess located within the base as further suggested by Jackson in order to detect a person on the system to initiate delivery of the cleaning solution to clean the shoes.    
27.	Regarding claim 8, the present combination of Crist and Jackson teaches a status indicator recess (54’) disposed in an upper surface of the top body (fig 9, para 0029 of Crist). 
28.	Regarding claim 10, Crist teaches a method for cleaning shoes (abstract) comprising: 
providing a shoe cleaning device para 0029, second embodiment; figs 9-11) comprising:  a base (14) (para 0023) including a pump bay (location of pump 50 within device positioned on base 14) and a pump (50) located within the pump bay (para 0029, figs 9-10); a top body (inner body of device above base 14) disposed above and secured to the base (figs 9-11), the top body including one connection port recess (outlet from pump 50 connected to fill line 48) and a fluid cartridge aperture (opening/line associated with valve 61’ above pump 50 which allows liquid 
positioning the sole of the user’s shoe above the wet area aperture (para 0027 and 0029), adjusting the position of the shoe (para 0024 and 0027, by scrapping, sliding, shifting action of the shoe). 
29.	Crist fails to teach that the cover (12) including a dry area aperture and moving the sole of the user’s shoe to the dry area aperture and moving the sole of the user’s shoe across the dry area aperture to remove debris and cleaning solution for the shoe sole.  However, another embodiment (first embodiment, figs 1-2 and 4) of Crist teaches a cover (12) configured to also include a dry area aperture (space opening to accommodate absorbent mat/rug 25) (para 0023) and moving the sole of the user’s shoe to the dry area aperture and moving the sole of the user’s shoe across the dry area aperture (para 0027) in order to remove debris and solution from the shoe after being wet (para 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Crist to also include a dry area aperture and to include the step of moving the sole of the user’s shoe to the dry area aperture and moving the sole of the user’s shoe across the dry area aperture as taught by another (first) embodiment of Crist in order to remove debris and solution from the shoe after being wet.      
30.	Crist fails to teach applying and releasing pressure to a top surface of the cover to activate and operate the pump, causing cleaning solution to coat the shoe sole. However, Jackson teaches a method for cleaning shoes (abstract) wherein it is known to apply and 
 31.	Since Crist teaches scraping, sliding, and shifting the shoe against the wet area aperture  (para 0024 and 0027) and since Jackson teaches the pump delivering cleaning solution to the shoe based of the pressure applied by the user onto the system, it would be obvious to one of ordinary skill in the art that the user can alternately apply and release pressure to the cover to activate the pump and repeat steps of positioning the shoe on the wet area aperture and alternately applying and releasing pressure in order to deliver the cleaning solution to the shoe for cleaning as desired by the user.   
32.	Since Crist teaches that a person’s pair of shoes may be cleaned singly (para 0027), it would be obvious to repeat steps b through e for a user’s second shoe in order to also further clean the user’s second shoe after cleaning the first shoe.  
33.	Regarding claim 11, the present combination of Crist and Jackson fails to specifically teach a pressure sensor positioned within a pressure sensor recess located within the base.  However, Jackson further teaches a pressure sensor (para 0083 and 0092) wherein the sensor may be attached to any surface of the system (para 0083) include the base in order to detect a person on the system to initiate delivery of the cleaning solution to clean the shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure sensor positioned within a pressure sensor recess located within the base as further suggested by Jackson in order to detect a person on the system to initiate delivery of the cleaning solution to clean the shoes.    

35.	Regarding claim 13, the present combination of Crist and Jackson teaches wherein the pump is a manually operated pump (para 0083 and 0092 of Jackson).
36.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG Pub U.S 2009/0098031) and further in view of Shaw (U.S Patent 5,031,258). 
37.	Regarding claim 5, Crist fails to teach wherein the pump is a peristaltic pump.  However, Shaw teaches a wash station (abstract) wherein it is known for the pump to be a peristaltic pump (col 6 lines 24-32) in order to achieve the predictable result of deliver cleaning solution.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pump of Crist to be a peristaltic pump as taught by Shaw in order to achieve the predictable result of deliver cleaning solution.  
38.	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG Pub U.S 2009/0098031), Jackson (PG Pub U.S 2017/0128606) and further in view of Shaw (U.S Patent 5,031,258). 
39.	Regarding claim 9, the present combination of Crist and Jackson fails to teach wherein the pump is a peristaltic pump.  However, Shaw teaches a washing method (abstract) wherein it is known for the pump to be a peristaltic pump (col 6 lines 24-32) in order to achieve the predictable result of deliver cleaning solution.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pump of the present combination of Crist and Jackson to be a peristaltic pump as taught by Shaw in order to achieve the predictable result of deliver cleaning solution.  
40.	Regarding claim 14, the present combination of Crist and Jackson fails to teach wherein the pump is a peristaltic pump.  However, Shaw teaches a washing method (abstract) wherein it is known for the pump to be a peristaltic pump (col 6 lines 24-32) in order to achieve the predictable result of deliver cleaning solution.  Therefore, it would have been obvious to one of 

Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714